      Case 1:18-cv-04472-TWT Document 17 Filed 12/05/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


   NICHOLAS ADAM PFLAGER,
          Plaintiff,
                  v.                             CIVIL ACTION FILE
                                                 NO. 1:18-CV-4472-TWT


   EQUIFAX,



          Defendant.

                                      ORDER


        This is a pro se civil action arising out of the Equifax data breach.   It is

before the Court on the Plaintiff’s Motion for Clerk’s Entry of Default [Doc. 16].

This case has been closed administratively. The Plaintiff’s Motion for Clerk’s

Entry of Default [Doc. 16] is DENIED.

        SO ORDERED, this 5 day of December, 2019.



                                    /s/Thomas W. Thrash
                                    THOMAS W. THRASH, JR.
                                    United States District Judge




T:\ORDERS\18\PFLAGER\DEFAULT.DOCX
